 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDNollMotors,Inc.andDistrictNo. 9, InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Cases 17-CA-3126 and 17-RC-5251December16, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn December 27, 1967, the National LaborRelations Boardissued aDecision and Order in theabove-entitled proceeding,' finding that Respondenthad committed violations of the National LaborRelations Act, as amended, within the meaning ofSection8(a)(1)and(5),andorderingthatRespondent cease and desist therefrom and takecertain affirmative action, including,inter alia,thatRespondent bargain with the Union. Thereafter, theBoard filed a petition for enforcement of the Orderwith the United States Court of Appeals for theEighthCircuit.On June 16, 1969, the SupremeCourt of the United States issued its opinion inN.L.R.B. v. Gissel Packing Company.395U.S.575, in which it laid downcertain guidelinesrelativeto the propriety of finding violations of Section8(a)(5)and issuing orders to bargain upon suchviolation or violations of other sections of the Act.After the Supreme Court's decision inGissel,andwhile the Board's application for enforcement of itsorder was pending before the United States Court ofAppeals for the Eighth Circuit, the Board moved thecourt for an order remanding the case to the Boardfor reconsideration in the light ofGissel,and onAugust 13, 1969, the court granted theBoard'smotion.On August 25, 1969, the Board informedtheparties that the Board would reconsider its8(a)(5) finding and the bargaining order in this casein the light ofGissel,and invited the parties to filestatementsofpositionwithrespecttotheapplicationofGisseltothisproceeding.Suchstatements have been filed by the Respondent,2 theCharging Party, and the General Counsel.The Board3has againreviewed the entire recordincludingthe statements of position and, havingreconsidered the matter, affirms itsoriginalfindingand order for the reasons stated below.In its originaldecision the Board found, inagreementwith the Trial Examiner, that theRespondentviolatedSection8(a)(1)byinterrogation, threats, and promises of benefit, inthattheRespondent called a meeting of its1168 NLRB No. 137.'The Respondentalso fileda petition for oral argument Respondent'srequest for oral argumentis herebydenied,since the record and statementsof position adequately present the positions of the parties'Pursuant to the provisions of Section3(b) of theNational LaborRelationsAct, as amended,theNationalLaborRelations Board hasdelegated its powers in connection with this case to a three-member panelemployees during which Company President Nollquestioned them individually about the nature oftheir complaints and as to their reasons for wantinga union, and stated that if the Union "got in," hewould have to operate on a strictly production basisand he was sure that all the employees could notmake out on such an arrangement; thereafter,another employee meeting was held at which ShopForeman Hawkins read a speech prepared by Noll,which stated in part that unions make trouble, causestrikes, and the Union could call a strike whether ornot employees could meet their house, car or taxandmortgage payments; that unions elsewherecaused loss of jobs, and that a plant where theUnion had won an election closed, whether it closedbecause of the Union, he did not know;4 and duringthe period between the two meetings, the garagemanager promised two employees "maybe he couldhelp them get what they wanted" if the Union didnot win the election.With respect to the 8(a)(5) allegation, the Boardaffirmed the Trial Examiner's finding that theRespondent's refusal to bargain with the Unionwhich represented amajorityofRespondent'semployees in a unit stipulated to be appropriate,when viewed against its contemporaneous 8(a)(1)conduct, was not motivated by a good-faith doubt oftheUnion'smajority,and that, therefore, theRespondent had committed a violation of Section8(a)(5) and (1) for which a bargaining order remedywas appropriate; that the Respondent's 8(a)(1)conduct interferedwiththeelection;andhisrecommendation that the election be set aside.In view of the Supreme Court's opinion inGissel,we do not reaffirm our earlier finding whichpredicated the Respondent's violation of Section8(a)(5) on the absence of a good-faith doubt of theUnion's majority status.We find, rather, that byrefusing to bargain with the Union and by engagingina seriesof unfair labor practices which werecalculated and tended to undermine the Union'smajority status, the Respondent violated Section8(a)(5) and (1). The unfair labor practices were ofsuch a nature as to render doubtful that the coerciveeffects of Respondent's unfair labor practices couldbe eliminated by traditional remedies, so as toensureafairelection.We find, under thesecircumstances, the purposes of the Act can better beeffectuated, and employee rights better protected, byreliance on the employees' desires as expressed bysigned authorization cards than on the results of arerunelection.Therefore, the bargaining orderpreviously issued is appropriate to remedy the'Member Zagora did not adopt the Trial Examiner's conclusion thatNoll's speech read byHawkins, asquoted in the Trial Examiner'sDecision,violated Section 8(a)(l) of the Act or interfered with the electionHowever, he does agree with his colleagues that a bargaining order isappropriate in this case180 NLRB No. 60 NOLL MOTORS, INC.429Respondent's violations of Section 8(a)(5), as well asAccordingly, we hereby reaffirm the Decision andto remedy the other unfair labor practices found.Order heretofore issued in this case.